Citation Nr: 0419233	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	William T. Canavan, Esq., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The appellant served on active duty from November 1959 to 
April 1972 and from March 1979 to September 1985. He also had 
some additional active duty for training time.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Baltimore, Maryland Regional Office 
(RO), which denied a compensable evaluation for service-
connected bilateral hearing loss.  

Pursuant to the appellant's request, in May 2001, a hearing 
at the Board was held before the undersigned who is a 
Veterans Law Judge and will render the final determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West 2002).  A transcript of the hearing is of record.  

This case was remanded in July 2001 for further development.  
The case has been returned to the Board.  

A Board decision of May 2002 denied entitlement to a 
compensable evaluation for bilateral hearing loss.  

A November 2003 decision of the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
May 2002 decision of the Board, which failed to grant a 
compensable rating for bilateral hearing loss.  The Court 
determined that the VA did not properly satisfy its duty to 
notify under the Veterans Claims Assistance Act (VCAA), as 
codified in 38 U.S.C.A § 5103(a).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  



REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the time the claim was undergoing review.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  

In this case, it was essentially held in the Court order that 
the appellant was not properly notified of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate a claim for an 
increased evaluation.  The Court further stated that the 
Board did not adequately consider "all . . . applicable 
provisions of law" and did not provide an adequate statement 
of reasons and bases for its decision.  The Board decision 
was vacated for such notice to be provided.  

Additionally, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C.A § 7104.  38 C.F.R. § 
19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.  

Here, the RO has provided the appellant notice, to include of 
the VCAA, however, it has been held that the appellant has 
not been advised with notice of the allocation of the burdens 
for obtaining evidence necessary to his increased evaluation 
claim.  This is a violation of Quartuccio, supra.  The Board 
may not proceed with appellate review without correcting this 
procedural deficiency.  Under Disabled American Veterans, 
supra, the Board may not provide the notice on its own.  

Furthermore, the appellant contends that his hearing loss is 
more severe than currently evaluated and he has submitted VA 
reports from March 1999 to September 2003, and private 
audiological examinations from May 2004 to June 2004, to 
substantiate his claim for a compensable evaluation for 
bilateral hearing loss.  Therefore, based on the facts in 
this case and the conflicting VA and private medical opinions 
regarding the appellant's bilateral hearing loss, a current 
VA audiological examination should be provided, since it is 
unclear as to the current symptomatology related to the 
service-connected disability and severity of the 
symptomatology.  

Accordingly, the case is REMANDED to the RO for the 
following: 

1.	The RO should send a letter to the 
appellant and his representative 
informing them of the pertinent 
provisions of the VCAA based on a 
claim for an increased evaluation.  
The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, (c) the information 
and evidence that the appellant is 
expected to provide, and (d) any 
evidence in the appellant's possession 
that pertains to the claim that he is 
expected to provide.  The notice 
provided should also be in accord with 
the aforementioned Court cases, 38 
U.S.C.A. §§ 5102, 5103, 5103A, (West 
2002), and any other applicable legal 
precedent.  See Quartuccio; Disabled 
American Veterans, supra.  

2.	Thereafter, the appellant should be 
afforded VA ear and audiometric 
examinations in order to determine the 
current severity of his service-
connected bilateral hearing loss.  All 
indicated testing should be performed.  
The claims folder must be made 
available to the examiners prior to 
the examinations so that pertinent 
aspects of the appellant's medical 
history may be reviewed.  The 
examiners should specifically state 
whether the claims folder was 
reviewed.  

3.	After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all 
the evidence of record and any new 
evidence or argument submitted since 
the last adjudication.  If the action 
taken remains adverse to the appellant 
in any way, and provided the 
provisions of the VCAA have been 
fulfilled, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




